

90 HR 3766 IH: To amend the Atomic Energy Act of 1954 to require congressional approval of agreements for peaceful nuclear cooperation with foreign countries, and for other purposes.
U.S. House of Representatives
2013-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3766IN THE HOUSE OF REPRESENTATIVESDecember 12, 2013Ms. Ros-Lehtinen (for herself and Mr. Sherman) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Atomic Energy Act of 1954 to require congressional approval of agreements for peaceful nuclear cooperation with foreign countries, and for other purposes.1.Requirement for congressional approval of agreements for peaceful nuclear cooperation(a)Cooperation with other nationsSection 123 of the Atomic Energy Act of 1954 (42 U.S.C. 2153) is amended—(1)in the matter preceding subsection a., by striking No cooperation and inserting Subject to subsection f., no cooperation;(2)in subsection a.—(A)in paragraph (3), by inserting or acquired from any other source after pursuant to such agreement each place it appears;(B)in paragraph (4)—(i)by striking or terminates or and inserting , terminates,; and(ii)by inserting , or violates or abrogates any provision contained within such agreement after IAEA safeguards;(C)in paragraph (6), by inserting or acquired from any other source after agreement each place it appears;(D)in paragraph (8), by striking and at the end;(E)in paragraph (9), by striking the period at the end and inserting a semicolon; and(F)by inserting after paragraph (9) the following new paragraphs:(10)a guaranty by the cooperating party that no nationals of a third country shall be permitted access to any reactor, related equipment, or sensitive materials transferred under the agreement for cooperation without the prior consent of the United States; and(11)a commitment to maintain and, in the case of a country without such a legal regime in place, a commitment to enact at the earliest possible date, and in no case later than one year after the agreement enters into force, a legal regime providing for adequate protection from civil liability that will allow for the participation of United States suppliers in any effort by the country to develop civilian nuclear power.;(3)in the matter following paragraph (11) (as added by paragraph (2)(F) of this subsection), by striking The President may exempt a proposed agreement for cooperation and all that follows through common defense and security.;(4)in subsection c., by striking and at the end;(5)in subsection d.—(A)in the first sentence—(i)by striking not the first and second place it appears;(ii)by inserting only after effective the first place it appears; and(iii)by striking : Provided further, and all that follows through such agreement and inserting , unless the proposed agreement includes a requirement as part of the agreement for cooperation or other legally binding document that is considered part of the agreement that no enrichment or reprocessing activities, or acquisition or construction of facilities for such activities, will occur within the territory over which the cooperating party exercises sovereignty, in which case the agreement shall become effective unless the Congress adopts, and there is enacted, a joint resolution of disapproval (1) during such 60-day period for a new agreement; or (2) during a period of 30 days of continuous session for a renewal agreement; and(B)by striking the final period and inserting ; and;(6)by redesignating subsection e. as subsection f.;(7)by inserting immediately after subsection d. the following new subsection:e.the cooperating party—(1)has acceded to and is fully implementing the provisions and guidelines of—(A)the Convention on the Prohibition of the Development, Production, Stockpiling and Use of Chemical Weapons and on their Destruction (commonly known as the Chemical Weapons Convention);(B)the Convention on the Prohibition of the Development, Production and Stockpiling of Bacteriological and Toxin Weapons and on their Destruction (commonly known as the Biological Weapons Convention); and(C)all other international agreements to which the United States is a party regarding the export of nuclear, chemical, biological, and advanced conventional weapons, including missiles and other delivery systems;(2)has established and is fully implementing an effective export control system, including fully implementing the provisions and guidelines of United Nations Security Council Resolution 1540;(3)is in full compliance with all United Nations conventions to which the United States is a party and all Security Council resolutions regarding the prevention of the proliferation of weapons of mass destruction, including—(A)the Convention on the Physical Protection of Nuclear Material; and(B)the United Nations International Convention for the Suppression of Acts of Nuclear Terrorism;(4)is not a Destination of Diversion Concern under section 303 of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (Public Law 111–195);(5)is closely cooperating with the United States to prevent state sponsors of terrorism (the term state sponsor of terrorism means a country the government of which has been determined by the Secretary of State, for purposes of section 6(j) of the Export Administration Act of 1979, section 620A of the Foreign Assistance Act of 1961, section 40 of the Arms Export Control Act, or other provision of law, is a government that has repeatedly provided support for acts of international terrorism) from—(A)acquiring or developing chemical, biological, or nuclear weapons or related technologies; or(B)acquiring or developing destabilizing numbers and types of advanced conventional weapons, including ballistic missiles; and(6)has signed, ratified, and is fully implementing an Additional Protocol to its safeguards agreement with the International Atomic Energy Agency.; and(8)by adding after subsection f. (as redesignated by paragraph (6) of this subsection) the following new subsection:g.For purposes of this section—(1)the term new agreement means an agreement for cooperation with a country with respect to which the United States has not, on or after the date of the enactment of this subsection, entered into such an agreement; and(2)the term renewal agreement means an agreement for cooperation with a country with respect to which the United States has, before the date of the enactment of this subsection, entered into such an agreement..(b)Subsequent arrangementsSection 131 a.(1) of such Act (42 U.S.C. 2160 a.(1)) is amended—(1)in the second sentence, by striking security, and all that follows through publication. and inserting security.; and(2)by inserting after the second sentence the following new sentences: Such subsequent arrangement shall become effective only if Congress enacts a joint resolution of approval according to the procedures of sections 123 d. and 130 i. of this Act. Any such nuclear proliferation assessment statement shall be submitted to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate not later than the 31st day of continuous session after submission of the subsequent arrangement..2.Withdrawal from the Treaty on the Non-Proliferation of Nuclear Weapons(a)Statement of policyIt is the policy of the United States to oppose the withdrawal from the Treaty on the Non-Proliferation of Nuclear Weapons (in this section referred to as the Treaty) of any country that is a party to the Treaty and to use all political, economic, and diplomatic means at its disposal to deter, prevent, or reverse any such withdrawal from the Treaty.(b)Prohibition on certain assistanceNotwithstanding any other provision of law, no assistance (other than humanitarian assistance) under any provision of law may be provided to a country that has withdrawn from the Treaty on or after the date of the enactment of this Act.(c)Return of all United States-Origin materials and equipmentThe United States shall seek the return of any material, equipment, or components transferred under an agreement for civil nuclear cooperation that is in force pursuant to section 123 of the Atomic Energy Act of 1954 (42 U.S.C. 2153) on or after the date of the enactment of this Act, and any special fissionable material produced through the use of such material, equipment, or components, previously provided to a country that withdraws from the Treaty.3.Report on comparability of nonproliferation conditions by foreign nuclear suppliersNot later than 180 days after the date of the enactment of this Act, the President shall transmit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report on the extent to which each country that engages in civil nuclear exports (including power and research nuclear reactors) requires nuclear nonproliferation requirements as conditions for export comparable to those under this Act. Such report shall also—(1)detail the extent to which the exports of each such country incorporate United States-origin components, technology, or materials that require United States approval for re-export;(2)detail the civil nuclear-related trade and investments in the United States by any entity from each such country; and(3)list any United States grant, concessionary loan or loan guarantee, or any other incentive or inducement to any such country or entity related to nuclear exports or investments in the United States.4.Initiatives and negotiations relating to agreements for peaceful nuclear cooperationSubsection f. of section 123 of the Atomic Energy Act of 1954 (42 U.S.C. 2153), as redesignated pursuant to section 1(a)(6) of this Act, is amended to read as follows:f.The President shall keep the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate fully and currently informed of any initiative or negotiations relating to a new or amended agreement for peaceful nuclear cooperation pursuant to this section prior to the President’s announcement of such initiative or negotiations. The President shall consult with such Committees concerning such initiative or negotiations beginning not later than 15 calendar days after the initiation of any such negotiations, or the receipt or transmission of a draft agreement, whichever occurs first, and monthly thereafter until such time as the negotiations are concluded. At such monthly intervals the President shall also provide such Committees with the current working drafts and proposed text put forward for negotiation by the parties for inclusion in such agreement..5.Conduct resulting in termination of nuclear exportsParagraph (2) of section 129 a. of the Atomic Energy Act of 1954 (42 U.S.C. 2158 a.) is amended—(1)in subparagraph (C), by inserting or after the semicolon; and(2)by inserting after subparagraph (C) the following new subparagraph:(D)been determined to be a country of proliferation concern under section 1055(g)(2) of the National Defense Authorization Act for Fiscal Year 2010 (50 U.S.C. 2371(g)(2));.6.Congressional review proceduresSection 130 i.(1) of the Atomic Energy Act of 1954 (42 U.S.C. 2159) is amended—(1)by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively; and(2)by inserting after subparagraph (A) the following new subparagraph:(B)for an agreement for cooperation pursuant to section 123 of this Act, a joint resolution, the matter after the resolving clause of which—(i)is as follows: That the Congress does favor the proposed agreement for cooperation transmitted to the Congress by the President on __________.; and(ii)includes, immediately after the language specified in clause (i), any other provisions to accompany such proposed agreement for cooperation..7.Requirement of liability protection for United States nuclear suppliersThe Atomic Energy Act of 1954 is amended by inserting after section 134 (42 U.S.C. 2160d) the following new section:135.Requirement of liability protection for United States nuclear suppliersThe President may not issue a license for the export of nuclear material, facilities, components, or other goods, services, or technology to a country pursuant to an agreement that has entered into force after the date of the enactment of this section unless the President determines that such country has liability protection for United States nuclear suppliers that is equivalent to the liability protection specified under the Convention on Supplementary Compensation for Nuclear Damage..8.Prohibition on assistance to state sponsors of proliferation of weapons of mass destruction(a)Prohibition on assistanceThe United States shall not provide any assistance under Public Law 87–195, Public Law 90–629, the Food for Peace Act, the Peace Corps Act, or the Export-Import Bank Act of 1945 to any country if the Secretary of State determines that the government of the country has repeatedly provided support for acts of proliferation of equipment, technology, or materials to support the design, acquisition, manufacture, or use of weapons of mass destruction or the acquisition or development of ballistic missiles to carry such weapons.(b)Publication of determinationsEach determination of the Secretary of State under subsection (a) shall be published in the Federal Register.(c)RescissionA determination of the Secretary of State under subsection (a) may not be rescinded unless the Secretary submits to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate—(1)before the proposed rescission would take effect, a report certifying that—(A)there has been a fundamental change in the leadership and policies of the government of the country concerned;(B)the government is not supporting acts of proliferation of equipment, technology, or materials to support the design, acquisition, manufacture, or use of weapons of mass destruction or the acquisition or development of ballistic missiles to carry such weapons; and(C)the government has provided assurances that it will not support such acts in the future; or(2)at least 45 days before the proposed rescission would take effect, a report justifying the rescission and certifying that—(A)the government of the country concerned has not provided any support for acts of proliferation of equipment, technology, or materials to support the design, acquisition, manufacture, or use of weapons of mass destruction or the acquisition or development of ballistic missiles to carry such weapons during the preceding 24-month period; and(B)the government has provided assurances that it will not support such acts of proliferation in the future.(d)WaiverThe President may waive the requirements of subsection (a) on a case-by-case basis if—(1)the President determines that national security interests or humanitarian reasons justify a waiver of such requirements, except that humanitarian reasons may not be used to justify the waiver of such requirements to provide security assistance under Public Law 87–195, Public Law 90–629, or the Export-Import Bank Act of 1945; and(2)at least 15 days before the waiver takes effect, the President consults with the congressional committees specified in subsection (c) regarding the proposed waiver and submits to the appropriate congressional committees a report containing—(A)the name of the recipient country;(B)a description of the national security interests or humanitarian reasons that require the waiver;(C)the type and amount of and the justification for the assistance to be provided pursuant to the waiver; and(D)the period of time during which such waiver will be effective.9.Additional protocol as a criterion for United States assistance(a)Statement of policyIt is the policy of the United States to ensure that each country that is a party to the Treaty on the Non-Proliferation of Nuclear Weapons should bring into force an Additional Protocol to its safeguards agreement with the IAEA.(b)Criterion for assistanceThe United States shall, when considering the provision of assistance under Public Law 87–195 or Public Law 90–629 to a country that is a party to the Treaty on the Nonproliferation of Nuclear Weapons, take into consideration whether the proposed recipient has in force an Additional Protocol to its safeguards agreement with the IAEA.10.Sense of CongressIt is the sense of Congress that the President should ensure that participation in international nuclear programs conducted by the United States is limited to the greatest extent practicable to governmental and nongovernmental participants from countries that have adopted nonproliferation provisions in their nuclear cooperation and nuclear export control policies comparable to the policies specified in section 123 of the Atomic Energy Act (42 U.S.C. 2153), as amended by this Act.